Exhibit 10.1

EMPLOYMENT AGREEMENT

PETER SHERLOCK

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 6, 2011,
by and among PetroAlgae Inc., a Delaware corporation (the “Company”), PA LLC, a
Delaware limited liability company and the Company’s sole operating subsidiary
(“PA LLC”), and Peter Sherlock (“Executive”). Unless the context otherwise
requires, references to the “Company” shall include the Company and PA LLC.

W I T N E S S E T H:

WHEREAS, the Company and Executive mutually desire to enter into this Agreement,
which sets forth the terms and conditions of Executive’s employment as the Chief
Operating Officer of the Company (the “COO”) as of July 21, 2011 (the “Effective
Date”).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES.

(a) Services. Executive shall serve as COO of the Company and in such position
shall have the duties, responsibilities and authority commensurate with the
status of an individual holding such position in a company similarly situated to
the Company and as may be reasonably assigned to Executive from time to time by
the Company. In all cases, Executive shall be subject to the supervision and
authority of, and shall report to both the Chief Executive Officer (the “CEO”)
of the Company and the Board of Directors of the Company (the “Board”).

(b) Duties. While employed by the Company, Executive agrees to devote such of
his working time and efforts to the business and affairs of the Company and its
subsidiaries, subject to periods of vacation and sick leave to which he is
entitled pursuant to this Agreement and in accordance with the Company’s
policies in effect at such time as is commensurable with the duties and
responsibilities of the Executive. While employed by the Company, Executive
shall use the Executive’s skills and render services to the best of the
Executive’s abilities in performing his duties and responsibilities and shall
not engage in any other business activities except with the prior written
approval of the Board, or its duly authorized designee. Notwithstanding the
foregoing sentence, Executive shall be able to engage in personal investments
and other business activities that do not detract from Executive’s performance
of his duties to the Company or be in direct competition with the Company or are
as otherwise approved in advance by the Board.

2. EMPLOYMENT TERM.

(a) Unless Executive’s employment shall sooner terminate pursuant to Section 5
hereof, the Company shall employ Executive under the terms of this Agreement for
the period commencing on the Effective Date and ending on the first
(1st) anniversary of the Effective Date (the “Initial Term”); provided, however,
that commencing on the expiration of the



--------------------------------------------------------------------------------

Initial Term and each anniversary thereafter, the term of this Agreement shall
be deemed to be automatically extended, upon the same terms and conditions, for
successive periods of one (1) year each (each, an “Extended Term”).

(b) Notwithstanding the foregoing paragraph (a), the term of this Agreement
shall not be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each, if (A) Executive
provides written notice of non-renewal to the Company at least thirty-one
(31) days prior to the expiration of the Initial Term or any Extended Term or
(B) the Company provides written notice of non-renewal to Executive of at least
thirty-one (31) days prior to the expiration of the Initial Term or any Extended
Term.

(c) The period during which Executive is employed pursuant to this Agreement,
including any Extended Term in accordance with the preceding sentence, shall be
referred to as the “Term.”

3. COMPENSATION.

(a) Base Salary. As compensation for Executive’s services to the Company, the
Company shall pay Executive a base salary (as in effect from time to time, the
“Base Salary”) at an initial rate of $220,000 per year (pro-rated for any
partial year). The Base Salary shall be paid to Executive in accordance with
(and at such times as provided by) the usual payroll practices of the Company in
effect from time to time. The Base Salary may be increased (but not decreased)
in the sole discretion of the Board.

(b) Annual Bonus. In addition to the Base Salary, Executive shall be eligible to
receive a performance bonus (“Annual Bonus”) in respect of each calendar year in
which Executive is employed hereunder based upon the achievement of targets
established in the sole discretion of the Company. The exact amount of the
Annual Bonus payable to Executive in respect of a calendar year, and whether to
pay a bonus at all, shall be at the sole discretion of the Company. In order to
be eligible to receive payment of an Annual Bonus, Executive must be an active
employee at, and not have given or received notice of termination, resignation
or retirement of employment (including for Good Reason (as defined below)) prior
to, the time of payment of such Annual Bonus, which shall be paid in accordance
with (and at such time as) the usual bonus payroll practices of the Company in
effect at such time.

(c) Stock Options.

(i) The Company shall issue a grant to Executive of Stock Options (“Stock
Options”) on a base number of 200,000 shares of the Common Stock of the Company
at a base grant price of $5.50 per share, within sixty (60) days of the
Effective Date, subject only to the Company’s and Executive’s execution of a
separate stock option agreement. This Stock Option grant will be governed by the
PetroAlgae Inc. 2009 Equity Compensation Plan (the “Plan”) and will vest in
equal quarterly installments over a four-year period.

(d) Special Bonus. Executive shall be entitled to receive a special cash bonus
four (4) times per year, each in the amount of Five Thousand ($5,000) Dollars,
upon the achievement of certain milestones, the details of which and its terms
and conditions are as set out on Exhibit A hereto.

 

- 2 -



--------------------------------------------------------------------------------

4. BENEFITS AND EXPENSES.

(a) Benefit Plan and Programs. While employed by the Company, Executive will be
entitled to participate, to the extent eligible thereunder, in all benefit plans
and programs maintained from time to time for the Company’s employees, in
accordance with the terms thereof in effect from time to time. For purposes of
clarification, nothing contained in this Agreement shall limit or otherwise
affect the ability of the Company or any of its Affiliates (if applicable) to
amend, terminate or otherwise modify any such benefit plan or program now or
hereafter in existence in accordance with its terms and applicable law.

(b) Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably and necessarily incurred by Executive during the Term in
furtherance of Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.

(c) Vacation. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation, and such paid holidays and personal or sick leave per calendar
year, all as is in accordance with the Company’s policies and procedures in
effect from time to time for executive personnel. Such vacation may be taken at
the Executive’s discretion at such time or times as are not inconsistent with
the reasonable business needs of the Company and do not interfere with the
performance of the Executive’s duties to the Company.

5. TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) the end of the Term; (ii) the date on which the
Board delivers written notice that Executive is being terminated for
“Disability” (as defined below); or (iii) the date of Executive’s death. In
addition, Executive’s employment may be earlier terminated (1) by the Company
for “Cause” (as defined below), effective on the date on which a written notice
to such effect is delivered to Executive; (2) by the Company at any time without
Cause, effective on the date on which a written notice to such effect is
delivered to Executive or such other date as is reasonably designated by the
Company; (3) by Executive for “Good Reason” (as defined below), effective
thirty-one (31) days following the date on which a written notice that Executive
intends to terminate Executive’s employment for Good Reason is delivered to the
Company; provided, however, that the circumstances triggering termination for
Good Reason have not been fully corrected by the Company within the first thirty
(30) days following the date of delivery of such notice by Executive to the
Company; or (4) by Executive without Good Reason at any time, effective
thirty-one (31) days following the date on which a written notice to such effect
is delivered to the Company.

(a) Payments Upon Termination. In the event Executive’s employment under this
Agreement is terminated for any reason (including by expiration of the Term),
Executive shall be paid the Accrued Benefits (as defined in Section 5(b) hereof)
through the date of termination.

(b) For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than: (i) any accrued but unpaid Base
Salary; (ii) reimbursement for any business expenses properly incurred by
Executive prior to the date of termination in

 

- 3 -



--------------------------------------------------------------------------------

accordance with Section 4(b) hereof; and (iii) vested benefits, if any, to which
Executive may be entitled under the Company’s employee benefit plans or stock
option plans as of the Termination Date (collectively, the “Accrued Benefits”).
The Accrued Benefits shall in all events be payable on the Company’s first
regularly scheduled payroll date which occurs at least ten (10) days after the
date of termination (other than Base Salary, which shall be payable as provided
in Section 3(a) hereof).

(c) Without Cause Termination. If Executive’s employment is terminated by the
Company other than for Cause, then Executive shall be entitled to (A) the
Accrued Benefits payable as provided in Section 5(a) hereof and (B) subject to
the Conditions, a lump sum amount payable within sixty (60) days following the
Termination Date equal to the number of days (at the Base Salary rate) between
the Termination Date and the next anniversary of the Effective Date.

(d) Termination by Executive for Good Reason. If Executive’s employment is
terminated by Executive for Good Reason (as defined below), then Executive shall
be entitled to (A) the Accrued Benefits payable as provided in Section 5(a)
hereof and (B) subject to the Conditions, a lump sum amount payable within sixty
(60) days following the Termination Date equal to the number of days (at the
Base Salary rate) between the Termination Date and the next anniversary of the
Effective Date.

(e) Voluntary Resignation by Executive. Executive can voluntarily resign his
employment at any time, effective thirty-one (31) days following the date on
which a written notice to such effect is delivered to the Company. If
Executive’s employment is terminated as a result of Executive voluntarily
resigning his employment and for no other reason, Executive shall be entitled to
payment of the Accrued Benefits.

(f) Definitions. For purposes of this Agreement:

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

“Cause” means (i) Executive commits any act of fraud, intentional
misrepresentation or serious misconduct in connection with the business of the
Company, any subsidiary of the Company, or any Affiliate of the Company
(excluding the Company and its subsidiaries) that engages Executive as an
employee or consultant (collectively, “Affiliated Engagers”), including, but not
limited to, willfully falsifying any documents or agreements (regardless of
form); (ii) Executive violates any rule or policy (A) for which violation an
employee may be terminated pursuant to the written policies of the Company or
any subsidiary reasonably applicable to such an employee and which, after
written notice to do so, Executive fails to correct within a reasonable time, or
(B) which violation results in material damage to the Company or any subsidiary;
(iii) Executive violates any rule or policy of any Affiliated Engager applicable
to Executive which violation results in material damage to such Affiliated
Engager or which, after written notice to do so, Executive fails to correct
within a reasonable time; (iv) other than solely due to Disability, Executive
willfully breaches or habitually neglects any material aspect of Executive’s
duties assigned to Executive by the Company or any of its subsidiaries or any
Affiliated Engager, which assignment was reasonable in light of Executive’s
position with

 

- 4 -



--------------------------------------------------------------------------------

the applicable entity (all of the foregoing duties, “Duties”); (v) Executive
materially fails to comply with a direction from the Board with respect to a
material matter, which direction was reasonable in light of Executive’s
position; (vi) while employed by or providing services to the Company or any of
its subsidiaries, and without the written approval of the Board, Executive
performs services for any other corporation or person which competes with the
Company or any of its subsidiaries or otherwise violates Section 6 hereof, or,
while performing services for any Affiliated Engager, without the written
approval of such Affiliated Engager, Executive takes any action which violates
any restrictive covenant contained in any agreement between Executive and such
Affiliated Engager, (vii) Executive is convicted by a court of competent
jurisdiction of a felony (other than a traffic or moving violation) or any crime
involving dishonesty; or (viii) any willful breach by Executive of his fiduciary
duties as a director of the Company or any of its subsidiaries or any Affiliated
Engager. In the event that there is a dispute between Executive and the Company
as to whether “Cause” for termination exists: (1) such termination shall
nonetheless be effective and (2) such dispute shall be subject to arbitration in
Melbourne, Florida using the commercial rules of the American Arbitration
Association.

“Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of Executive’s duties
hereunder on a full-time basis for (i) periods aggregating one hundred eighty
(180) days, whether or not continuous, in any continuous period of three hundred
and sixty-five (365) days or, (ii) where Executive’s absence is adversely
affecting the performance of the Company in a significant manner, periods
greater than ninety (90) days and Executive is unable to resume Executive’s
duties on a full time basis within ten (10) days after receipt of written notice
of the Board’s determination under this clause (ii).

“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
fully corrected by the Company within thirty (30) days following written
notification by Executive (which written notice, other than with respect to
clause (iii) below, must be delivered within thirty (30) days following the date
Executive becomes aware of the occurrence of such circumstances) that Executive
intends to terminate Executive’s employment for one of the reasons set forth
below: (i) any material reduction in Executive’s title, duties, authorities, or
responsibilities; (ii) any material breach by the Company of any agreement
between the Company and Executive; (iii) any failure by the Company to pay
Executive the Base Salary or Annual Bonus when required to be so paid pursuant
to the terms of this Agreement; (iv) any material reduction in the Base Salary
(including, once Executive’s Base Salary is increased, any material reduction in
Executive’s Base Salary below such increased amount); (v) during the one
(1) year period following any “Change of Control” (as defined in the Plan), the
failure of any successor to the Company (if any), whether direct or indirect and
whether by merger, acquisition, consolidation or otherwise, to assume in a
writing delivered to Executive, the obligations of the Company under this
Agreement, provided that Executive was willing and able to execute a new
contract providing for the same terms and conditions as those in this Agreement
and to continue providing services to the successor upon such terms and
conditions; or (vi) any relocation of Executive’s principal place of employment
to a location more than fifty (50) miles outside the Melbourne, Florida
metropolitan area.

 

- 5 -



--------------------------------------------------------------------------------

“Person” means any individual, bank, corporation, partnership, limited liability
company, association, joint-stock company, trust, governmental authority or
unincorporated organization.

“Termination Date” means the first day upon which Executive ceases to be
employed by the Company.

(g) Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall resign each position that Executive then holds as an
officer or director of the Company or as an officer or director of any of the
Company’s subsidiaries or Affiliates. Executive’s execution of this Agreement
shall be deemed the grant by Executive to the officers of the Company of a
limited power of attorney to sign in Executive’s name and on Executive’s behalf
any such documentation as may be required to be executed solely for the limited
purposes of effectuating such resignations.

(h) Section 409A. It is intended that (i) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything contained to the contrary in this Agreement, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, Executive shall not be considered to have terminated employment with
the Company for purposes of this Agreement and no payments shall be due to
Executive under Section 5 hereof until Executive would be considered to have
incurred a “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company. Notwithstanding anything to the
contrary in this Agreement, if the Company determines (1) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (2) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code,
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive’s death. Any payments delayed pursuant to this Section 5(g) shall be
made in a lump sum on the first day of the seventh (7th) month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates during his employment with
the Company or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, (x) the amount eligible for reimbursement
or payment under such plan or arrangement in one (1) calendar year may not
affect the amount eligible for reimbursement or payment in any other calendar
year (except that a plan providing medical or health benefits may impose a
generally applicable limit on the amount that may be reimbursed or paid), and
(y) subject to any shorter time periods provided herein or the applicable plans
or arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

 

- 6 -



--------------------------------------------------------------------------------

(i) Return of Company Property. Upon termination of employment for any reason,
Executive will promptly deliver to the Company all property belonging to the
Company, including, without limitation, all information or data of the Company,
whether or not constituting confidential information and trade secrets, then in
Executive’s custody, control or possession, with the exception of any computer,
mobile phone or blackberry provided by the Company for Executive’s use.

(j) Release. In the event Executive’s employment under this Agreement is
terminated by the Company without Cause or by Expiration of Term or by Executive
for Good Reason, then, as a condition to receiving the lump sum amount pursuant
to Section 5(c) and Section 5(d) and hereof, Executive must comply with his
post-employment obligations under Section 6 hereof and must execute and not
revoke a mutual release (the “Release”) in the form attached hereto as
Schedule A within 45 days (or such longer period as may be required by
applicable law for the effectiveness of the Release) of Executive’s termination
of employment (collectively, the “Conditions”). Notwithstanding the foregoing,
in the event Executive’s employment is terminated by reason of Executive’s
death, in lieu of any other payments or benefits, Executive’s beneficiary or
estate, as applicable, shall be entitled to payment of the Accrued Benefits.
Upon execution by Executive of the Release and delivery of the signed
counterpart to the Company, the Company shall execute the Release and provide
Executive with a fully signed copy of the Release.

6. COVENANTS. By virtue of Executive’s employment with the Company, Executive
acknowledges that, during the period of his employment with the Company, he
shall have access to trade secrets and other valuable confidential business and
professional information, knowledge and data relating to the Company and its
Affiliates and their respective businesses, and will meet and develop
relationships with prospective and existing suppliers, financing sources,
clients, customers and employees of the Company and its Affiliates.

(a) Noncompetition; Nonsolicitation. Executive agrees that during the period of
his employment with the Company or any of its subsidiaries and for two years
following his termination of employment at the Company (but only if such
termination was made pursuant to Section 5(b) (For Cause Termination) or
Section 5(e) (Voluntary Resignation by Executive)), Executive shall not:

(i) directly or indirectly (whether as principal, agent, independent contractor,
partner, member, manager, officer, director or otherwise) own, manage, operate,
control, participate in, perform services for, make any investment in or
otherwise carry on, any business engaged in growing for sale lemna for protein
or renewable biomass, including, without limitation, those parties set forth on
Schedule B attached hereto (collectively, the “Competitors”); or

(ii) directly or indirectly engage in the recruiting, soliciting or inducing of
any nonclerical employee or employees of the Company or its Affiliates to
terminate their employment with, or otherwise cease their relationship with, the
Company or an Affiliate, or in hiring or assisting another person or entity to
hire any nonclerical employee of the Company or

 

- 7 -



--------------------------------------------------------------------------------

an Affiliate or any person who within six (6) months before had been a
nonclerical employee of the Company or an Affiliate and were recruited or
solicited for such employment or other retention while an employee of the
Company (other than any of the foregoing activities engaged in with the prior
written approval of the Company); or

(iii) directly or indirectly solicit, induce or encourage or attempt to persuade
any agent, supplier, client or customer of the Company or any subsidiary of the
Company to terminate such agency or business relationship with the Company.

Nothing contained in this Agreement shall limit or otherwise affect the ability
of Executive to own not more than one percent (1.0%) of the outstanding capital
stock of any entity that is engaged in a business competitive with the Company
or any of its subsidiaries, provided, that such investment is a passive
investment and Executive is not directly or indirectly involved in the
management or operation of such business or otherwise providing consulting
services to such business.

(b) Nondisparagement. Executive agrees that during the period of his employment
with the Company or any of its subsidiaries or Affiliates and thereafter,
Executive shall not make any disparaging or defamatory comments regarding the
Company or any of its subsidiaries or Affiliates, or after termination of his
employment relationship with the Company or any of its subsidiaries or
Affiliates, make any comments concerning any aspect of the termination of their
relationship. The Company agrees that during the period of Executive’s
employment with the Company or any of its subsidiaries and thereafter, members
of the Company’s senior management shall be prohibited from making disparaging
or defamatory comments regarding Executive or, after termination of Executive’s
employment relationship with the Company or any of its subsidiaries or
Affiliates, and from making any comments concerning any aspect of the
termination of their relationship. The obligations of the parties under this
paragraph shall not apply to disclosures required by applicable law, regulation
or order of any court or governmental agency or any legal proceeding. Nothing
contained in this Section 6 shall limit any common law or statutory obligation
that Executive may have to the Company or its Affiliates. For purposes of this
Section 6, “the Company” refers to the Company and any incorporated or
unincorporated Affiliates, including any entity which becomes Executive’s
employer as a result of any transaction, reorganization or restructuring of the
Company for any reason.

(c) Confidentiality. Executive agrees that during the period of his employment
with the Company or any of its subsidiaries or Affiliates and thereafter,
Executive will hold and keep confidential all secret and confidential
information, knowledge or data relating to the Company and its Affiliates, and
their respective businesses, including any confidential information as to
customers of the Company and its Affiliates (i) obtained by Executive during
employment by the Company or its Affiliates and (ii) not otherwise public
knowledge or known within the applicable industry; provided, however, that this
duty of confidentiality shall not extend to information, knowledge or data that
(A) Executive can establish was known by Executive prior to the first date of
his employment at the Company (July     , 2011) or (B) was rightfully acquired
by Executive from a third party having the legal right to disclose such
information, knowledge or data. Executive shall not, without prior written
consent of the Company, unless compelled pursuant to the order of a court or
other governmental or legal body having jurisdiction over such matter,
communicate or divulge any such information,

 

- 8 -



--------------------------------------------------------------------------------

knowledge or data to anyone other than the Company and those designated by it.
In the event Executive is compelled by order of a court or other governmental or
legal body to communicate or divulge any such information, knowledge or data to
anyone other than the foregoing, Executive will promptly notify the Company of
any such order and will cooperate fully with the Company in protecting such
information to the extent possible unless Executive is advised by counsel that
any such cooperation or notification of the Company by Executive would
reasonably be expected to result in a breach of applicable law or otherwise
subject Executive to be in contempt or other breach of the order of any
applicable court. Upon termination of employment with the Company and its
Affiliates, or at any time as the Company may request, Executive will promptly
deliver to the Company, as requested, all documents (whether prepared by the
Company, its Affiliates, Executive or a third party) relating to the Company,
its Affiliates or any of their businesses or property which Executive may
possess or have under Executive’s direction or control other than documents
provided to Executive as a participant in any employee benefit plan, policy or
program of the Company or any agreement by and between Executive and the Company
or any of its Affiliates with regard to Executive’s employment or severance.

(d) Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 6 is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company and its
Affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that, notwithstanding any provision in this Agreement to the
contrary, any violation of this restrictive covenant shall be specifically
enforceable in any court of competent jurisdiction. Executive agrees and
acknowledges that a portion of the compensation paid to Executive under this
Agreement will be paid in consideration of the covenants contained in this
Section 6, the sufficiency of which consideration is hereby acknowledged. If any
provision of this Section 6 as applied to Executive or to any circumstance is
adjudged by a court with competent jurisdiction to be invalid or unenforceable,
the same shall in no way affect any other circumstance or the validity or
enforceability of any other provisions of this Section 6. If the scope of any
such provision, or any part thereof, is too broad to permit enforcement of such
provision to its full extent, Executive agrees that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. Executive agrees
and acknowledges that the breach of this Section 6 will cause irreparable injury
to the Company and upon breach of any provision of this Section 6, the Company
shall be entitled to injunctive relief, specific performance or other equitable
relief by any court with competent jurisdiction without the need to prove the
inadequacy of monetary damages or post a bond; provided, however, that this
shall in no way limit any other remedies which the Company may have (including,
without limitation, the right to seek monetary damages and the right to seek to
have Executive forfeit any and all securities in the Company or any of its
Affiliates then owned by Executive (other than such securities for which
Executive provided cash consideration), and the right to seek to recover any
payments pursuant to Section 5(c)(B) or Section 5(d)(B) that may have already
been made) which are to be pursued exclusively through arbitration (as provided
in Section 9(k) hereof). Each of the covenants in this Section 6 shall be
construed as an agreement independent of any other provisions in this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

7. TAXES.

(a) Section 280G. If all or any portion of the amounts payable to the Executive
under this Agreement, either alone or together with other payments to which the
Executive is or may become entitled, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), then the Executive shall be
responsible for the payment of such excise taxes and the Company (and its
successor) shall be responsible for any loss of deductibility thereto; provided,
however, that the Company and the Executive shall cooperate with each other and
use commercially reasonable efforts to minimize, to the greatest extent possible
(but subject to applicable law, including Section 409A of the Code), the amount
of excise taxes imposed under Section 4999 of the Code by virtue of Section 280G
of the Code. The determination of the amount of any such excise taxes shall be
made by an independent accounting firm or other advisor as may be mutually
acceptable to the Company and the Executive, such costs to be borne equally by
the Company and Executive.

(b) Section 409A. It is intended that (i) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Code, and (ii) the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v). Notwithstanding anything contained to the contrary in this
Agreement, and subject at all times to Section 7(c) hereof, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to Executive under Section 5 hereof until Executive would be considered
to have incurred a “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company. Notwithstanding anything to
the contrary in this Agreement, if the Company determines (1) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (2) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code,
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive’s death. Any payments delayed pursuant to this Section 7(b) shall be
made in a lump sum on the first day of the seventh (7th) month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates during his employment with
the Company or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, (x) the amount eligible for reimbursement
or payment under such plan or arrangement in one (1) calendar year may not
affect the amount eligible for reimbursement or payment in any other calendar
year (except that a plan providing medical or health benefits may impose a
generally applicable limit on the amount that may be reimbursed or

 

- 10 -



--------------------------------------------------------------------------------

paid), and (y) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

(c) Withholding. All taxable compensation payable to Executive pursuant to this
Agreement shall be subject to any applicable withholdings, including taxes as
are required under Federal law or the law of any state or governmental body to
be collected with respect to compensation paid by the Company to Executive.
Notwithstanding the foregoing, and except as otherwise specifically provided
elsewhere in this Agreement, Executive is solely responsible and liable for the
satisfaction of any federal, state, province or local taxes that may arise with
respect to this Agreement (including any taxes arising under Sections 280G and
409A of the Code). Neither the Company nor any of its employees, officers,
directors, or service providers shall have any obligation whatsoever to pay such
taxes, to prevent Executive from incurring them, or to mitigate or protect
Executive from any such tax liabilities.

8. SUCCESSORS; BINDING AGREEMENT.

(a) Successors. This Agreement is not assignable by the Company except to a
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise); provided that such successor expressly assumes and agrees to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(b) Binding Agreement. This Agreement is a personal contract and the rights and
interests of Executive under this Agreement may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by Executive, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by Executive and Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive’s employment shall terminate
due to Executive’s death, any amounts payable to Executive under this Agreement,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee or other designee or, if there is
no such designee, to Executive’s estate.

9. GENERAL.

(a) Notices. All notices or other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally, telecopied (with confirmation of transmission by telecopy), or
mailed by registered or certified mail (return receipt requested). All such
notices or communications shall be delivered to the recipient at the addresses
indicated below:

To the Company:

PetroAlgae Inc.

1901 S. Harbor City Blvd.

Suite 300

 

- 11 -



--------------------------------------------------------------------------------

Melbourne, FL 32901

Attention: Company Secretary

Facsimile: 321-723-7047

To Executive:

at the address as it appears in the Company’s books and records or at such other
place as Executive shall have designated by notice as herein provided to the
Company.

(b) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law which may render any provision hereof
prohibited or unenforceable in any respect.

(c) Entire Agreement. This Agreement (including the schedules hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof (except for the stock option agreement between Executive and the
Company) and may not be modified or amended except by a written agreement signed
by the Company and Executive. As of the Effective Date, this Agreement
supersedes any prior agreements or understandings between the parties with
respect to the subject matter hereof (except for the stock option agreement
between Executive and the Company) and any amendments thereto. Executive
represents that he is free to enter into this Agreement without violating any
agreement or covenant with, or obligation to, any other entity or individual.

(d) Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement, and all signatures need not appear on any one counterpart.

(e) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any choice-of-law rules thereof which might apply the laws of any other
jurisdiction.

(g) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.

(h) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(i) Section Headings. The Section headings contained herein are for the purposes
of convenience only and are not intended to define or limit the contents of said
sections.

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(k) Arbitration. In the event of any dispute or claim relating to or arising out
of this Agreement (other than a claim for injunctive relief, specific
performance or other equitable relief regarding a dispute over the covenants
contained in Section 6 hereof), such dispute shall be fully, finally and
exclusively resolved by a panel of three neutral arbitrators to be mutually
agreed upon by the parties. Such arbitration will be decided under the
employment dispute resolution rules of the American Arbitration Association and
will be held in Melbourne, Florida. If the parties cannot agree upon such
arbitrators within twenty (20) days after submission of a party’s request for
arbitration in writing, the arbitrators will be selected in accordance with the
procedures of the American Arbitration Association. The fees and expenses of the
arbitrators shall be borne equally by the Company and Executive unless otherwise
allocated by the arbitrators. Each party to the arbitration shall bear the
entire cost of such party’s own counsel unless otherwise directed by the
arbitrators. The arbitrators shall have no power or authority to award punitive
or special damages. The parties agree that the existence, content and result of
any arbitration proceeding shall be confidential, except to the extent that the
Company determines it is required to disclose such matters in accordance with
applicable laws.

(l) Indemnification. The Company hereby agrees to indemnify and hold harmless
Executive to the fullest extent permitted by the provisions of the laws of the
jurisdiction

 

- 13 -



--------------------------------------------------------------------------------

of its incorporation against any liability, loss or expense (including
reasonable attorney’s fees and costs incurred in defense of such claims)
incurred in connection with Executive’s services as an officer or director of
the Company or any of its subsidiaries or Affiliates. Subject to the laws of the
State of Delaware, the Company shall advance or cause its subsidiaries to
advance all expenses (including all reasonable legal fees and expenses) incurred
by Executive in defending any such claim, action or proceeding, whether civil,
administrative, criminal or otherwise. To the extent of any inconsistency
between this Section 9(l) and the terms and provisions of any indemnification
agreement that the Company and Executive may hereafter enter into, the terms and
provisions of such indemnification agreement shall govern. The Company
represents that, as of the Effective Date, Executive is covered by the Company’s
director and officer liability insurance policy. The Company agrees to use its
reasonable best efforts to maintain a directors’ and officers’ liability
insurance policy covering the Executive during the Term and for at least four
years thereafter to the extent available on commercially reasonable terms.

(m) Cooperation. Executive agrees that, subsequent to any termination of his
employment, he will continue to cooperate with the Company in the prosecution
and/or defense of any claim in which the Company may have an interest (with the
right of reimbursement for reasonable out-of-pocket expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving the Company, permitting interviews with representatives of
the Company, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Executive’s possession or control arising out of his employment in a reasonable
time, place and manner.

(n) Joint Preparation. All parties to this Agreement have negotiated it at
length, and have had the opportunity to consult with and be represented by their
own competent counsel. This Agreement is therefore deemed to have been jointly
prepared by the parties, and any uncertainty or ambiguity existing in it shall
not be interpreted against any party, but rather shall be interpreted according
to the rules generally governing the interpretation of contracts.

[Signature Page Follows]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.

 

PETROALGAE INC. By:  

/s/ Anthony Tiarks

  Name:   Anthony Tiarks   Title:   CEO PA LLC By:  

/s/ Anthony Tiarks

  Name:   Anthony Tiarks   Title:   CEO

 

EXECUTIVE

/s/ Peter Sherlock

Peter Sherlock

[Signature Page to Employment Agreement]

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

SPECIAL BONUS

[To come]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE A

Form of Mutual Release

MUTUAL RELEASE

THIS MUTUAL RELEASE (this “Release”) is by and among PetroAlgae Inc., a Delaware
corporation (the “Company”), PA LLC, a Delaware limited liability company (“PA
LLC”), and Peter Sherlock (the “Executive”) (each, a “Party,” and, together, the
“Parties”) and shall be effective on the day that Executive signs it; provided
that such day is after Executive’s last day of employment with the Company
(“Effective Date”). Unless the context otherwise requires, references to the
“Company” shall include the Company and PA LLC. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Agreement
(as defined below).

Recitals

A. Executive and the Company are parties to an employment agreement to which a
form of this Release is attached as Schedule A (the “Agreement”).

B. Executive and the Company wish to resolve, except as specifically set forth
herein, all claims between them arising from or relating to any act or omission
predating the Effective Date.

C. Executive acknowledges receipt from the Company of information, in the form
of Appendix A to this Release, that is provided in accordance with the ADEA (as
defined below).

Agreement

The Parties agree as follows:

1. Confirmation of Severance Pay Obligation. The Company shall pay or provide to
Executive the amounts set forth in Section 5 of the Agreement as, when and on
the terms and conditions specified in the Agreement, including but not limited
to continued compliance with Executive’s obligations under Section 6 of the
Agreement.

2. Legal Releases.

(a) Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive (collectively, the “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its past, present and
future subsidiaries, and each of their respective officers, directors,
independent contractors, attorneys and insurers (collectively, the “Executive
Releasees”) of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that the
Executive Releasers, or any person acting under any of

 

A-1



--------------------------------------------------------------------------------

them, may now have, or claim at any future time to have, based in whole or in
part upon any act or omission arising out of Executive’s employment relationship
with, and/or service as a member of the Board (if any) for, the Company or its
subsidiaries occurring on or before the Effective Date, without regard to
present actual knowledge of such acts or omissions, including specifically, but
not by way of limitation, matters which may arise at common law, such as breach
of contract, express or implied, promissory estoppel, wrongful discharge,
tortious interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, including, but not limited
to, any rights or claims based upon any discrimination proscribed by the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Older Worker Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1967, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Delaware Employment Discrimination Law, the
Florida Civil Rights Act, or any other federal, state or local
employment-related and/or anti-discrimination law, rule or regulation in any
jurisdiction and all claims relating to equity incentives of any kind, except as
specifically set forth in the Agreement; provided, however, that,
notwithstanding the foregoing or anything else contained in the Agreement or
this Release, the release set forth in this paragraph shall not extend to the
rights of Executive pursuant to: (i) Section 3(c) (Stock Options) and
Section 3(e) (Special Bonus) and of the Agreement, which sections shall survive
the signing of this Release; (ii) any vested, unpaid rights under any pension,
retirement, profit sharing or similar plan; or (iii) Executive’s rights, if any,
to indemnification, and/or defense under any Company certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance
contract, in connection with Executive’s acts or omissions within the course and
scope of Executive’s employment with the Company. Executive hereby warrants that
Executive has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Executive further states and
agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to file a worker’s compensation claim asserting
the existence of any such previously undisclosed illness, injury, or disability.
Executive understands and agrees that by signing this Release, Executive is
giving up any right to bring any legal claim against the Company concerning,
directly or indirectly, Executive’s employment relationship with the Company,
including Executive’s separation from employment. Executive agrees that this
Release is intended to be interpreted in the broadest possible manner in favor
of the Company to include all actual or potential legal claims that Executive
may have against the Company, except as specifically provided otherwise in this
Release.

(b) Executive represents that he has not filed any lawsuits or arbitration
demands against the Company. Executive further agrees and acknowledges that
Executive: (i) understands the language used in this Release and its legal
effect; (ii) understands that by signing this Release Executive is giving up the
right to sue the Company for discrimination under any Federal, State or local
law or regulation, including, but not limited to, the Age Discrimination in
Employment Act; (iii) will receive compensation and/or benefits under the
Agreement to which Executive would not have been entitled without signing this
Release; (iv) has been advised by the Company to consult with an attorney before
signing the Agreement and this Release; and (v) has been given no less than
forty-five days to consider whether to sign this Release. Nothing in this
Agreement shall interfere with Executive’s right to file a charge or participate
in an investigation with the U.S. Equal Employment Opportunity Commission (the
“EEOC”).

 

A-2



--------------------------------------------------------------------------------

Executive, however, understands and agrees that Executive is expressly waiving
any right to seek, or to share in, any individual relief, monetary or otherwise,
involving claims released in paragraph (a) of this Agreement, whether raised by
Executive or others.

(c) For a period of seven days after the Effective Date, Executive may, in
Executive’s sole discretion, rescind this Release, by delivering a written
notice of rescission to [insert contact] at the Company. If Executive rescinds
this Release within seven calendar days after the Effective Date, this Release
shall be void, all actions taken pursuant to this Release shall be reversed, and
neither this Release nor the fact of or circumstances surrounding its execution
shall be admissible for any purpose whatsoever in any proceeding between the
parties, except in connection with a claim or defense involving the validity or
effective rescission of this Release. If Executive does not rescind this Release
within seven calendar days after the Effective Date, this Release shall become
final and binding and shall be irrevocable.

(d) The Company, on behalf of itself and its past, present and future
subsidiaries, and each officer, director, independent contractor, attorney and
insurer of the Company and any of the Company’s subsidiaries (past, present and
future) (collectively, the “Company Releasers”), hereby fully and forever
releases and discharges Executive and Executive’s heirs, personal
representatives and assigns and any other person or entity that could or might
act on behalf of Executive (collectively, the “Company Releasees”) of and from
any and all actions, causes of action, claims, demands, costs and expenses,
including attorneys’ fees, of every kind and nature whatsoever, in law or in
equity, whether now known or unknown, that the Company Releasers, or any person
acting under any of them, may now have, or claim at any future time to have,
based in whole or in part upon any act or omission arising out of Executive’s
employment relationship with, and/or service as a member of the Board (if any)
for, the Company or its subsidiaries occurring on or before the Effective Date,
without regard to present actual knowledge of such acts or omissions, including
specifically, but not by way of limitation, matters which may arise at common
law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under federal, state or local laws; provided,
however, that, notwithstanding the foregoing or anything else contained in the
Agreement or this Release, the release set forth in this paragraph shall not
extend to the rights of the Company pursuant to: (i) Section 6(a)
(Noncompetition; Nonsolicitation), Section 6(b) (Nondisparagement), Section 6(c)
(Confidentiality) and Section 6(d) (Acknowledgement) of the Agreement, which
sections shall survive the signing of this Release; (ii) any act or omission of
Executive that was actively concealed from the Company by Executive or at
Executive’s direction; or (iii) any acts of fraud, intentional misrepresentation
(that could reasonably be expected to have a material effect on the business of
the Company), embezzlement, or other misappropriation of Company funds, assets
or property. The Company hereby warrants that the Company has not assigned or
transferred to any person any portion of any claim which is released, waived and
discharged above. The Company understands and agrees that by signing this
Release the Company is giving up any right to bring any legal claim against
Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company, including Executive’s separation from employment.
The Company agrees that this Release is intended to be interpreted in the
broadest possible manner in favor of Executive, to include all actual or
potential legal claims that the Company may have against Executive, except as
specifically provided otherwise in this Release or the Agreement.

 

A-3



--------------------------------------------------------------------------------

(e) Executive acknowledges that the Company paid Executive for all earned,
unpaid wages and all accrued, unused vacation, less applicable withholdings,
through his last day of employment, and that Executive is entitled to no further
payments for wages, compensation, benefits, bonuses, equity, or any other type
of compensation or benefit, except for those payments Executive will receive in
accordance with the terms of the Agreement if he signs and does not revoke this
Release.

(f) Executive acknowledges that because of Executive’s position with the
Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive’s employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive’s duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s reasonable request
and without a subpoena. The Company shall reimburse Executive for reasonable
out-of-pocket expenses that Executive incurs in honoring Executive’s obligation
of cooperation under this paragraph; provided, however, if Executive’s duty of
cooperation under this paragraph involves an expenditure of time and efforts by
Executive on more than three (3) business days in any calendar month, then the
Parties shall agree appropriate terms of reimbursement in addition to
reimbursement for reasonable out-of-pocket expenses. Notwithstanding the
foregoing, the obligations of Executive under this paragraph shall expire on the
second anniversary of the Effective Date; after which date the Executive will
only be required to cooperate at Executive’s option and pursuant to a
reimbursement schedule to be agreed with the Company.

3. Counterparts. This Release may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement,
and all signatures need not appear on any one counterpart.

4. Governing Law. This Release shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without regard to any
choice-of-law rules thereof which might apply the laws of any other
jurisdiction.

[Signature Page Follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release as of the Effective
Date.

 

PETROALGAE INC. By:  

 

  Name:   Title: PA LLC By:  

 

  Name:   Title: EXECUTIVE

 

Name: Peter Sherlock Date:

[Signature Page to Release]



--------------------------------------------------------------------------------

APPENDIX A

The following information is provided in accordance with the Age Discrimination
in Employment Act of 1967 (the “ADEA”):

 

  1. The decisional unit is executive officers of the Company.

 

  2. The executive officers who are being offered consideration under a mutual
release and asked to waive claims under the ADEA must sign the Release and
return it to the Company within forty-five (45) calendar days after receiving
the Release.

 

  3. Once the Release is signed by the executive officer and returned to the
Company, the executive officer has seven (7) calendar days to rescind the
Release.

 

  4. The following is a list of the ages and job titles of executive officers
who were selected for termination and offered consideration for signing the
Release and those who were not selected.

 

Job Classification

   Age    Selected    Not Selected                           

[Appendix A to Release]



--------------------------------------------------------------------------------

SCHEDULE B

Competitors

Algenol Biofuels, Inc.

Cellana (a partnership between Shell Oil and HR Biopetroleum)

Joule Biotechnologies, Inc.

Origin Oil, Inc.

Sapphire Energy, Inc.

Seambiotic (a subsidiary of Ashkelon)

Solazyme, Inc.

Solix Biofuels, Inc.

Synthetic Genomics, Inc.

 

B-1